IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 875 MAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
DARAK WILLIAMS,               :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of June, 2015, the Petition for Allowance of Appeal is

DENIED.